DETAILED ACTION
This communication is in responsive to RCE for Continuation for Application 16/429798 filed on 2/07/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 33-38 are presented for examination.
		Claims 1-32 were canceled.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/07/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 2/07/2022 regarding claim rejection under 35 USC § 103 have been considered and fond not persuasive. 

	a.	Applicant argues that Noveck does not teach “two distinct protocols” and that the protocols are not “compatible with both” (Remarks p. 5). Examiner disagrees because the cited art teaches the limitation.
	Noveck expressly teaches that two distinct protocols, see Col. 2, lines 8-19 and Fig. 3 e.g. NFS, NLM, NFSV4, CIFS, WAFL etc.
	Moreover, the protocol is translated into protocol specific information form so that the multi-protocol lock manage understands which means compatibility with any of the protocols, see Fig. 3 and related paragraphs. 
	Furthermore, the various locks are associated with multiple different file access protocols (e.g., CIFS, NFS/NLM, NFS-v4 and DAFS), each having its own semantics. The novel lock manager allows the filer to take appropriate actions with respect to locking requests and other file access operations, while ensuring that the actions taken are always consistent with semantic requirements for each lock, as established by the associated file access protocol” see Col. 3, lines 41-54.
	The novel lock manager is generally based on a locking model that is sufficiently flexible to support the semantics needed for the illustrative file access protocols and that can be extended for other protocols in a "clean" way. As described herein, the locking model directly accommodates opportunistic locks ("oplocks") and delegations by representing them as revocable or soft locks. A soft lock is revocable by making a protocol-specific callout. This callout returns immediately (i.e., without waiting) but will 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (hereinafter Lin) US 2015/0356110 A1 in view of Noveck US 7313557 B1. 
Regarding Claim 33, Lin teaches a method for managing locks in a shared network-attached file system (Figs. 13-14 and related paragraphs illustrate a system that manages locks to a shared file), the method comprising: 
receiving a first global lock request from a first node (Fig. 14 & ¶0154-0157; controller 1400 “first node” sends a write request where the system locks the file accordingly e.g. byte-range locking. Note that one client has an exclusive or bath lock where no other clients can write the file is “global lock,” see ¶0083-¶0088. Also see Fig. 13 & ¶0144-¶0148 that illustrate receiving a byte-range lock.), the first global lock request comprising a first local protocol of a first local lock request generated by the first node (¶0083-¶0087; Note that one client has an exclusive or bath lock where no other clients can write the file is “global lock,” while the above oplock levels and oplock break capabilities are described in the context of the CIFS protocol, the techniques described in this disclosure are applicable to any network/distributed filesystem file protocol, including (but not limited to) CIFS, SMB2, SMB3, NFSv4, and pNFS “different local protocols”);
providing a global lock to the first node (¶0083-¶0088; lock is provided to one client where the client has exclusive lock. Examples to a global lock are also in Fig. 3 & ¶0049; server 304 in controller 300 receives a file request from client 306. For example, Client 600's request to perform a write on file Y results in client 600's associated cloud controller (cloud controller 604) acquiring a write lock for file Y from the cloud controller that "owns" file Y, see Fig. 6 & ¶0060); 
receiving a second global lock request from a second node, the second global lock request comprising a second local protocol of a second local lock request generated by the second node, wherein the first protocol is different than the second protocol (Fig. 14 & ¶0154-0157; controller 1404 “second node” sends a write request where the system locks the file accordingly e.g. byte-range locking. Note that one client has an exclusive or bath lock where no other clients can write the file is “global lock,” see ¶0083-¶0088. Further, note that while the above oplock levels and oplock break capabilities are described in the context of the CIFS protocol, the techniques described in this disclosure are applicable to any network/distributed filesystem file protocol, including (but not limited to) CIFS, SMB2, SMB3, NFSv4, and pNFS “different than the second protocol.” Also see Fig. 13 & ¶0144-¶0148 that illustrate receiving a byte-range lock); 
and providing a multiprotocol global lock to the second node (Fig. 14 & ¶0154-0157; controller 1404 “second node” sends a write request where the system locks the file accordingly e.g. byte-range locking. Note that one client has an exclusive or bath lock where no other clients can write the file is “global lock,” see ¶0083-¶0088. Further, note that while the above oplock levels and oplock break capabilities are NFSv4, and pNFS “different than the second protocol.” Also see Fig. 13 & ¶0144-¶0148 that illustrate receiving a byte-range lock) when the multiprotocol global lock is determined to be compatible with the first local protocol and the second local protocol (¶0100; In this case, the sharing access check performed by cloud controller 904 would indicate that there was no sharing violation for file Z (e.g., the two access types and sharing modes of the existing file handle and incoming request are compatible. Also see ¶0009; a file access request includes a requested file access type and a requested sharing mode, and determining whether other outstanding client accesses preclude a requested opportunistic lock involves determining the owning cloud controller that is presently managing access to the file and contacting that owning cloud controller to determine whether the requested file access type and the requested sharing mode are compatible with any other current file handles that have been granted for the file),
wherein a determination is based at least in part on evaluating whether the multiprotocol global lock is operating in association with a shared access mode by which multiple users are permitted to hold locks on a file at a same time (¶0144-¶0153; a set of cloud controllers are configured to use byte-range locking to enable shared writes to a shared status file in certain special circumstances (e.g., a shared status log file). More specifically, cloud controllers may be configured to detect such special accesses and allow all of the requesting clients to open such files for writing, and then enable clients to leverage byte-range locking to ensure that clients 

Lin does not expressly teach “and providing a multiprotocol global lock to the second node when the multiprotocol global lock is determined to be compatible with the first local protocol and the second local protocol. However, this limitation is implied from ¶0009 & ¶0100 In this case, the sharing access check performed by cloud controller 904 would indicate that there was no sharing violation for file Z (e.g., the two access types and sharing modes of the existing file handle and incoming request are compatible. Also see a file access request includes a requested file access type and a requested sharing mode, and determining whether other outstanding client accesses preclude a requested opportunistic lock involves determining the owning cloud controller that is presently managing access to the file and contacting that owning cloud controller 
To support Lin’s teachings, Examiner cites to Noveck.  
 Noveck teaches and providing a multiprotocol global lock to the second node when the multiprotocol global lock is determined to be compatible with the first local protocol and the second local protocol (Noveck Figs. 2-3, 15 & Col. 6, lines 27-48; Col. 7, lines 65-67; Col. 8, lines 1-30; a multi-protocol lock manager 300 configured to efficiently manage granting, revoking and releasing of various types of locks on files or regions of files located on a file server, such as a filer.  The various locks are associated with multiple different file access protocols (e.g., CIFS, NFS/NLM, NFS-v4 and DAFS), each having its own semantics.  The multi-protocol lock manager 300 allows the filer to take appropriate actions with respect to locking requests and other file access operations issued by clients, while ensuring that the actions taken are always consistent with semantic requirements for each lock, as established by the associated file access protocol).
Moreover, Noveck expressly teaches that two distinct protocols, see Col. 2, lines 8-19 and Fig. 3 e.g. NFS, NLM, NFSV4, CIFS, WAFL etc.
	Moreover, the protocol is translated into protocol specific information form so that the multi-protocol lock manage understands which means compatibility with any of the protocols, see Fig. 3 and related paragraphs. 
	Furthermore, the various locks are associated with multiple different file access protocols (e.g., CIFS, NFS/NLM, NFS-v4 and DAFS), each having its own semantics. The novel lock manager allows the filer to take appropriate actions with respect to 
	The novel lock manager is generally based on a locking model that is sufficiently flexible to support the semantics needed for the illustrative file access protocols and that can be extended for other protocols in a "clean" way. As described herein, the locking model directly accommodates opportunistic locks ("oplocks") and delegations by representing them as revocable or soft locks. A soft lock is revocable by making a protocol-specific callout. This callout returns immediately (i.e., without waiting) but will schedule actions that ultimately release the soft lock. Despite the fact that the soft lock will be released, the protocol-specific code may choose to substitute one or more un-revocable or hard locks whose union is no stronger than the soft lock being replaced, as described herein. Any such substitution can occur without conflict given that the soft lock being replaced is compatible with all existing locks. See Col. 10, lines 30-46. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noveck e.g. multiprotocol lock and compatibility into the system of Lin in order to take appropriate actions with respect to locking requests and other file access operations issued by clients, while ensuring that the actions taken are always consistent with semantic requirements for each lock, as established by the associated file access protocol (Col. 7, lines 65-67; Col. 8, lines 1-30).

NFSv4, and pNFS).

Regarding Claim 35, Lin in view of Noveck teach the method of claim 33 Lin further teaches wherein the first local protocol is Server Message Block (SMB) or Common Internet File System (CIFS) (¶0083-¶0087; Note that while the above oplock levels and oplock break capabilities are described in the context of the CIFS protocol, the techniques described in this disclosure are applicable to any network/distributed filesystem file protocol, including (but not limited to) CIFS, SMB2, SMB3, NFSv4, and pNFS)

Regarding Claim 36, Lin in view of Noveck teach the method of claim 35 Lin further teaches wherein the second local protocol is Network File System (NFS) (¶0083-¶0087; Note that while the above oplock levels and oplock break capabilities are described in the context of the CIFS protocol, the techniques described in this disclosure are applicable to any network/distributed filesystem file protocol, including (but not limited to) CIFS, SMB2, SMB3, NFSv4, and pNFS).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455